DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ANTRAWN D. PRICE,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-1317

                               [August 8, 2018]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 311996CF000009A.

   Antrawn D. Price, Madison, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed. See Harrison v. State, 765 So. 2d 159 (Fla. 5th DCA 2000)
(finding that where appellant fails to show that his sentence would be
different had he been sentenced under the prior version of the statute, his
Florida Rule of Criminal Procedure 3.800 claim fails).

WARNER, MAY and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.